Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with N. Scott Pierce (applicant’s representative) on 1/25/2022.
The application has been amended as follows: 
*Note – unlisted claims remain unchanged from the filing of 5/16/2019.
1.	(Currently Amended) A delivery device, comprising:
a)	a handle body (20), having a longitudinal axis (22), a proximal end, and a distal end;
b)	a gear rack (106) extending within the handle body (20);
c)	a proximal handle (36) extending about the gear rack (106) and defining teeth (156) at an end of the proximal handle (36), the proximal handle (36) being rotatable about the gear rack (106);
a pinion gear assembly (164) with a linking gear assembly (158) by an actuator (80);
e)	a distal handle (40) that extends around the handle body (20) at the distal end (26) of the handle body (20)[[.]];
f)	an outer catheter (48) extending distally from the distal handle (40), and about the delivery catheter (28) in a first, retracted position[[.]];
g)	an actuator (80) fixed to the proximal handle (36) that selectively engages rotation of the proximal handle (36) to thereby cause longitudinal movement of the proximal handle (36) along the handle body (20), the actuator (80) including
i.	a linking gear assembly (158), including an upper linking gear (160) engaged with the teeth (156) of the proximal handle (36), a lower linking gear (162), the upper linking gear (160) and the lower linking gear (162) being fixed to each other and having a common axis of rotation that is normal to the longitudinal axis of the handle body (20), and
ii.	a pinion gear assembly (164), including

a lower pinion gear (168) axially aligned with the upper pinion gear (166) and defining a lower pinion gear orifice, the lower pinion gear (168) including
a lower portion (172) extending toward the longitudinal axis of the handle body (20),
a gear portion engaged with the gear rack (106), and
a pinion gear extension (169) that extends within the upper pinion gear orifice, wherein the pinion gear extension (169) defines a pinion gear extension orifice, the pinion gear extension (169) and the upper pinion gear (166) together defining an opening (182) that, when occupied, prevents rotation of the upper pinion gear (166) and the lower pinion gear (168) relative to each other, the pinion gear extension further defining a plurality of fenestrations (180),
a ball bearing (178) in at least one of each fenestration (180), the ball bearing (178) having a diameter greater than a thickness of a plurality of fenestrations (180), 
a center pin (170) moveable along the pinion gear axis and within the upper pinion gear orifice, the lower pinion gear orifice and the pinion gear extension orifice, the center pin (170) including a frustoconical portion (176) between a base portion having a first diameter within the lower pinion gear orifice and a second diameter that is less than the first diameter, and located in the upper pinion gear orifice, whereby movement of the frustoconical portion (176) of the center pin (170) causes radially outward displacement of the ball bearing (178) into the opening (182), thereby causing an interfering relation between rotation of the upper pinion gear (166) and the lower pinion gear (168), and
a spring (184) at the lower pinion gear (168) that provides bias to the center pin (170) radially outward from the longitudinal axis of the handle body (20), whereby the ball bearing (178) is biased toward the opening (182), thereby 
h)	a push rod (32) having a proximal end (34), the push rod (32) being selectively fixed to the proximal handle (36) and extending within the delivery catheter (28).
2.	(Currently Amended)  The delivery device of Claim 1, wherein the actuator (80) disengages the proximal handle (36) of the handle body (20), whereby rotation of the proximal handle (36) is independent of longitudinal movement of the delivery catheter (28) relative to the handle body (20) along the of the handle body (20). 
 
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Weldon et al (US 7052511) discloses a stent delivery device (30) having a delivery catheter, a gear rack, multiple handles, and a pinion and gear assembly for linking the handles.  A proximal handle (122) and a distal handle (46) are each connected to a gear rack (34, 36) respectively, for retracting the sheath (28) or pushing the push rod (27) via a gear system having a right pinion gear (39) and a left pinion gear (38).  Fig. 5 illustrates a clutch mechanism for the delivery device having a ball bearing (504) having balls (503) supporting a center pin (44) 
The prior art of record does not disclose or fairly suggest either singly or combination the claimed delivery device as presently claimed in independent claim 1, comprising, inter alia, the cooperation and mechanism of the actuator components.   Therefore, in view of the prior art and its deficiencies, Applicant’s invention is rendered novel and non-obvious, and thus, is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771